[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM
The defendant Colonial Constitution Limited Partnership has been defaulted for failure to appear.
The plaintiff's case against the other defendants has been tried to a jury.
The trial Judge, Booth, J., has been assigned to the hearing in damages on the default.
The Court has not considered the cross-examination of the Plaintiffs medical experts before the jury. Neither has the court considered the testimony of defendant's expert, Dr. Richard Lindburg before the jury. Finally, the court has not considered CT Page 12203 the jury findings in arriving at the plaintiffs damages.
The Court enters the following judgment:
Economic Damages        $ 28,513.48
Non Economic Damages     115.000.00 __________________ Total Damages           $143,513.00
Booth, J.